DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This final office action is in response to the amendment filed 3/29/2021.  Claims 1-20 are pending in this application and have been considered below.  Claims 21-22 are canceled by the applicant.  

Applicant’s arguments with respect to claims 1-18 have been considered but are moot in view of new ground(s) of rejection because of the amendments.
Applicant's arguments filed 3/29/2021 with respect to claims 19-20 have been fully considered but they are not persuasive.
Arguments:
The applicant argues the combination of references does not teach claim 19’s “penalizing image values of image features of the reconstructed image.”   
Examiner’s Response:
The applicant asserts that “penalizing” of Ahmad cannot be performed independently of the “threshold” of Zhou.  However, the rejection is one of obviousness based on the combination of references.  If the rejection was based on Section 102, the applicant could make this argument.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Here, Zhou ¶47 and Table 1 teaches the “threshold” portion of the claim.  Ahmad, p. 399 teaches the “penalizing” portion of the claim.  Ahmad’s p. 399, bottom left to top right column, discloses the purpose of extracting image features (i.e. preserve edges) in noisy data by penalizing noise.  The use of a threshold to accomplish this goal would be obvious to one skilled in the art.  A threshold used in a filtering means is often directed to reduce noise.  Another way of phrasing “reducing noise” is penalizing. 
Therefore the combined teachings of the references would have been obvious to one of ordinary skill in the art. 
Therefore, the argued limitations were written broad such that they read upon the cited references or are shown explicitly by the references.  As a result the claims stand as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7, 12-14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub. No.: US 2017 /0294034 A1 – hereinafter “Zhou”) in view of Ahmad et al. (Local and Non-local Regularization Techniques in Emission (PET/SPECT) Tomographic Image Reconstruction Methods – hereinafter “Ahmad”) in view of Ribes et al. (Automatic Segmentation of Breast MR Images Through a Markov Random Field Statistical Model – hereinafter “Ribes”).
Claim 1:
Zhou discloses an imaging device comprising: 
(Abstract discloses “radiation detection data (e.g., computed tomography (CT) data or positron-emission tomography (PET) data”); 
a computer (¶86 discloses “a CPU”); and 
a non-transitory storage medium (¶85 discloses “reconstruction device 514 can use the memory to store”) storing instructions readable and executable by the computer (¶85 discloses “computer programs”) to perform an image reconstruction method (¶1 discloses “the image being reconstructed from radiation detection data using regularized iterative reconstruction (IR)”) including: 
performing iterative image reconstruction of the acquired imaging data to generate a reconstructed image (Abstract discloses “iterative reconstruction of radiation detection data (e.g., computed tomography (CT) data or positron-emission tomography (PET) data) to generate a reconstructed image”); and 
during the iterative image reconstruction, applying an edge preserving prior (¶26 discloses “the
noise in the reconstructed image can be suppressed while preserving image features such as sharp edges around organ boundaries and fine structures within and between organs”; ¶41 discloses “The parameter δ can be determined based on the degree to which the edge is preserved in a reconstructed image. For example, delta=1 (HU) often leads to an image
with sharp edges. The parameter δ is given in the expression for the regularization function provided above.” [emphasis added]) having a spatially varying (¶47 Table 1 discloses “a predefined absorption threshold, find the peak (HU) on the histogram” [emphasis added])
Zhou discloses all of the subject matter as described above except for specifically teaching “applying an edge preserving prior having a spatially varying edge preservation threshold wherein a value of the edge preservation threshold at each image voxel depends on a noise metric in a local neighborhood of the image voxel.”  However, Ahmad in the same field of endeavor teaches applying an edge preserving prior having a spatially varying edge preservation threshold (p. 397, bottom of right column, discloses “define edge thresholds, for example the Huber prior”; p. 398, bottom of right column, discloses “the Huber prior function”) wherein a value of the edge preservation threshold (p. 397 discloses “using some additional parameter to define edge thresholds, for example the Huber prior or the Geman and McClure penalty functions”) at each image voxel depends on a noise metric (p. 399, top of right column, discloses “the intra-structure intensity changes, which contribute towards local noise, are penalized and salient features such as edges are preserved” [emphasis added]) in a local neighborhood of the image voxel (p. 399, top of right column, discloses “the value of the prior function is calculated, as a weighted sum of the potential functions of voxel difference in a local neighborhood”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Zhou and Ahmad before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve the preservation of edges in noisy data (Ahmad p. 399, bottom of left column to top of right column).  This motivation for the combination of Zhou and Ahmad is supported by KSR exemplary rationale (G) Some teaching, 
Zhou discloses all of the subject matter as described above except for specifically teaching “a spatially varying edge preservation threshold wherein a value of the edge preservation threshold image voxel depends on a noise metric in a local neighborhood of the image voxel.”  However Ribes in the same field of endeavor teaches a spatially varying edge preservation threshold wherein a value of the edge preservation threshold image voxel depends on a noise metric in a local neighborhood of the image voxel (p. 1987, left column, disclose a problem with prior segmentation is that they used a “multi-thresholding method… but this approach does not take into account any spatial information”; Therefore, Ribes p. 1987, left column, proposes “introduce[ing] the spatial dependence of segmented labels using a Markov random field (MRF) model… segmentation of a normal breast consists in
assigning each voxel to one of four classes: background (BA),muscle and skin (MS), adipose (AD), or glandular (GL) tissues, as detailed in Fig. 1.”; p. 1988, left column, discloses “K s a parameter serving as a gradient magnitude threshold between noise-related and edge-related gradients [emphasis added]… A. Estimation of the Gradient Magnitude Threshold Parameter… The gradient magnitude threshold parameter should reflect the level of noise in a scale-space representation. It must also be carefully estimated to avoid over-smoothed edges or insufficient noise removal.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Zhou and Ribes before the effective filing date of the claimed invention.  The motivation for this 

Claim 2:
The combination of Zhou, Ahmad, and Ribes discloses the imaging device of claim 1 wherein the value at each image voxel of the spatially varying edge preservation threshold depends on an amount of the imaging data contributing to the reconstructed image in a local neighborhood of the image voxel (Ahmad p. 397, middle of left column, discloses “weights wk define the level of interaction of the jth voxel, with the kth voxel, and in locally defined neighbourhoods…ln local priors, the value assigned to each voxel depends on the voxel intensities within a small fixed neighbourhood.”; p. 399, right column, second paragraph, discloses “Conventionally, the value of the prior function is calculated, as a weighted sum of the potential functions of voxel differences in a local neighborhood [14]. These weights denote the degree of interaction between neighbouring voxels and for local priors, they are assumed to be constants equal to the inverse of the distance between voxel centers…A non-local prior, mentioned above…with an improved adaptive weighting approach [8]  It has been shown that this prior can exploit selectively global image information with effective resolution recovery and noise removal as compared to the local priors and can remove negative regularization by excluding irrelevant neighbourhood pixels.”; p. 400, top left column, discloses “A cluster-based non-local prior for dynamic PET defines weights derived from similar kinetics of clusters where equally normalized weights have been used with respect to the total number of voxels in a cluster.” [emphasis added])
Claim 5:
The combination of Zhou, Ahmad, and Ribes discloses the imaging device of claim 1 wherein the dependence of the value at each image voxel of the spatially varying edge preservation threshold on the noise metric in the local neighborhood of the image voxel provides: stronger edge preservation when the noise metric indicates lower noise in the local neighborhood of the image voxel, and weaker edge preservation when the noise metric indicates higher noise in the local neighborhood of the image voxel (Ahmad p. 400, bottom of left column, discloses “ln patch-based non-local priors, suggestively, few of the patches corrupted by noise receive smaller weighting as compared to less noisy patches.”).
Claim 7:
The combination of Zhou, Ahmad, and Ribes discloses the imaging device of claim 1 wherein the noise metric in the local neighborhood of the image voxel comprises an aggregation of the intensities of neighborhood image voxels of the reconstructed image in the local neighborhood of the image voxel (Ahmad p. 398, bottom of the right column, discloses “Here, … are the potential functions of the voxel intensity differences … shown in Figs. 3 and 4.”).
Claim 12:
The combination of Zhou, Ahmad, and Ribes discloses the imaging device of claim 1 wherein the radiation detector array comprises one or more positron emission tomography (PET) detector rings arranged to acquire PET imaging data (Zhou Abstract discloses “radiation detection data (e.g., computed tomography (CT) data or positron-emission tomography (PET) data”).
Claim 13:
Zhou discloses a non-transitory storage medium (¶85 discloses “reconstruction device 514 can use the memory to store”) storing instructions readable and executable by a computer (¶85 discloses “computer programs”) to perform an image reconstruction method comprising: performing iterative image reconstruction of projection imaging data (Abstract discloses “radiation detection data (e.g., computed tomography (CT) data or positron-emission tomography (PET) data”) to generate a reconstructed image (¶1 discloses “the image being reconstructed from radiation detection data using regularized iterative reconstruction (IR)”); 
wherein the iterative image reconstruction includes performing an update step (¶59 and Fig. 3 discloses “In step 360 of method 300, the loop variable is incremented, and another iteration of the loop is began by the method 300 returning to step 320”) that includes an edge preserving prior (¶26 discloses “the noise in the reconstructed image can be suppressed while preserving image features such as sharp edges around organ boundaries and fine structures within and between organs”; ¶41 discloses “The parameter δ can be determined based on the degree to which the edge is preserved in a reconstructed image. For example, delta=1 (HU) often leads to an image with sharp edges. The parameter δ is given in the expression for the regularization function provided above.” [emphasis added]) having a spatially varying edge preservation threshold (¶47 Table 1 discloses “a predefined absorption threshold, find the peak (HU) on the histogram” [emphasis added]) 
Zhou discloses all of the subject matter as described above except for specifically teaching “includes an edge preserving prior having a spatially varying edge preservation threshold whose value at each image voxel depends whose value at each image voxel depends on an amount of the imaging data contributing to the reconstructed image in a local neighborhood of the image voxel.”  However, Ahmad in the same field of endeavor teaches an edge preserving prior  having a spatially varying edge preservation threshold (p. 397, bottom of right column, discloses “define edge thresholds, for example the Huber prior”; p. 398, bottom of right column, discloses “the Huber prior function”) whose value at each image voxel depends whose value at each image voxel depends on an amount of the imaging data contributing to the reconstructed image (p. 400, top left column, discloses “A cluster-based non-local prior for dynamic PET defines weights derived from similar kinetics of clusters where equally normalized weights have been used with respect to the total number of voxels in a cluster.” [emphasis added]) in a local neighborhood of the image voxel (p. 399, top of right column, discloses “the value of the prior function is calculated, as a weighted sum of the potential functions of voxel difference in a local neighborhood”).

Zhou discloses all of the subject matter as described above except for specifically teaching “a spatially varying edge preservation threshold wherein a value of the edge preservation threshold image voxel depends on a noise metric in a local neighborhood of the image voxel.”  However Ribes in the same field of endeavor teaches a spatially varying edge preservation threshold wherein a value of the edge preservation threshold image voxel depends on a noise metric in a local neighborhood of the image voxel (p. 1987, left column, disclose a problem with prior segmentation is that they used a “multi-thresholding method… but this approach does not take into account any spatial information”; Therefore, Ribes p. 1987, left column, proposes “introduce[ing] the spatial dependence of segmented labels using a Markov random field (MRF) model… segmentation of a normal breast consists in
assigning each voxel to one of four classes: background (BA),muscle and skin (MS), adipose (AD), or glandular (GL) tissues, as detailed in Fig. 1.”; p. 1988, left column, discloses “K s a parameter serving as a gradient magnitude threshold between noise-related and edge-related gradients [emphasis added]… A. Estimation of the Gradient Magnitude Threshold Parameter… The gradient magnitude threshold parameter should reflect the level of noise in a scale-space representation. It must also be carefully estimated to avoid over-smoothed edges or insufficient noise removal.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Zhou and Ribes before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use a gradient (e.g. varying) threshold that improves segmentation and allows a trade-off between noise removal and edge preservation (Ribes pp. 1987-1988, bottom of right column to top of left column).  This motivation for the combination of Zhou and Ribes is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 14:
The combination of Zhou, Ahmad, and Ribes discloses the elements recited in claim 14 for at least the reasons discussed in claim 7 above.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Ahmad, and Ribes as applied to claim 13 above, and further in view of Hutton et al. (Iterative Reconstruction Methods – hereinafter “Hutton”).
Claim 18:
The combination of Zhou, Ahmad, and Ribes discloses the non-transitory storage medium of claim 13 wherein the iterative image reconstruction (Zhou ¶1 discloses “the image being reconstructed from radiation detection data using regularized iterative reconstruction (IR)”) is one of Maximum Likelihood Estimation Method (MLEM) and ordered subset expectation maximization (OSEM) reconstruction.
Zhou discloses all of the subject matter as described above except for specifically teaching “one of Maximum Likelihood Estimation Method (MLEM) and ordered subset expectation maximization (OSEM) reconstruction.”  However, Hutton in the same field of endeavor teaches one of Maximum Likelihood Estimation Method (MLEM) and ordered subset expectation maximization (OSEM) reconstruction (p. 124).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Zhou and Hutton before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use an iterative process for consistent estimation of true object distribution (Hutton pp. 116-117).  This motivation for the combination of Zhou and Hutton is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 19:
Zhou discloses an image reconstruction method comprising: 
performing iterative image reconstruction of projection imaging data to generate a reconstructed image (Abstract discloses “radiation detection data (e.g., computed tomography (CT) data or positron-emission tomography (PET) data”; Abstract discloses “iterative reconstruction of radiation detection data (e.g., computed tomography (CT) data or positron-emission tomography (PET) data) to generate a reconstructed image”)); and 
during the iterative image reconstruction (¶1 discloses “the image being reconstructed from radiation detection data using regularized iterative reconstruction (IR)”), (¶47 and Table 1 discloses “less than a predefined threshold T”); wherein 
the performing of the iterative image reconstruction and the penalizing of image values of image features that have spatial extent smaller than the threshold (¶47 and Table 1 discloses “while excluding mask regions and air regions defined according to a predefined absorption threshold, find the peak (HU) on the histogram, then get the number of pixels belong
to this bin, N. If: N is less than a predefined threshold T, Then return the coordinates of axial”) are performed by a computer (¶86 discloses “a CPU”).
Zhou discloses all of the subject matter as described above except for specifically teaching “penalizing image values of image features of the reconstructed image.”  However, Ahmad in the same field of endeavor teaches penalizing image values of image features of the reconstructed image. (p. 399, top of right column, discloses “the intra-structure intensity changes, which contribute towards local noise, are penalized and salient features such as edges are preserved” [emphasis added]) in a local neighborhood of the image voxel (p. 399, top of right column, discloses “the value of the prior function is calculated, as a weighted sum of the potential functions of voxel difference in a local neighborhood”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Zhou and Ahmad before the effective filing date of the claimed invention.  The motivation for 
Claim 20:
The combination of Zhou and Ahmad discloses the image reconstruction method of claim 19 wherein performing the iterative image reconstruction comprises performing an update step(Zhou ¶59 and Fig. 3 discloses “In step 360 of method 300, the loop variable is incremented, and another iteration of the loop is began by the method 300 returning to step 320”) that includes an edge preserving prior having a spatially varying edge preservation (¶26 discloses “the noise in the reconstructed image can be suppressed while preserving image features such as sharp edges around organ boundaries and fine structures within and between organs”; ¶41 discloses “The parameter δ can be determined based on the degree to which the edge is preserved in a reconstructed image. For example, delta=1 (HU) often leads to an image with sharp edges. The parameter δ is given in the expression for the regularization function provided above.” [emphasis added]) threshold (Zhou ¶47 Table 1 discloses “a predefined absorption threshold, find the peak (HU) on the histogram” [emphasis added]) whose value at each image voxel depends on an amount of the imaging data contributing to the reconstructed image in a local neighborhood of the image voxel (Ahmed p. 400, top left column, discloses “A cluster-based non-local prior for dynamic PET defines weights derived from similar kinetics of clusters where equally normalized weights have been used with respect to the total number of voxels in a cluster.” [emphasis added]).

Allowable Subject Matter
Claims 3, 4, 6, 8-11, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendments with respect to claims 1-18 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Ross Varndell/Primary Examiner, Art Unit 2666